Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the instant application: 
Claims 1-10, 13-29, and 31-33 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 1/13/2022 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1-10, 13-29, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 16, and 23, in the instant application have not been rejected using prior art because no 
detecting a change to a first webpage being rendered within a web browser processing on a network device;
altering a display of content on the first webpage in accordance with the change;
constructing, by logic of the first webpage, a pipelined search query based on the changed detected to the first webpage, wherein the pipelined search query includes a specified field name and search criteria for values of the specified field name, wherein the pipelined search query includes a sequence of commands formulated such that an order in which the sequence of commands are arranged defines an order in which the sequence of commands are applied to a set of data;
providing an indication of the change to a web browser extension operating in accordance with the web browser, wherein the indication includes the pipelined search query and an identifier;
synchronizing at least a portion of content displayed on the second webpage with the first webpage via the second URL, wherein synchronizing includes execution of the pipelined search query and displaying pipelined search query results that correspond in part to the change detected on the first webpage.
Papale 2015/0212663 discloses a search query with a pipeline command while generating and displaying the generated visualization of the dashboard page.  However, Papale still doesn’t disclose constructing a second URL based on the pipelined search .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457